ORDER
PER CURIAM.
The movant, Gregory Troxel, appeals the motion court’s judgment, following an evidentiary hearing, overruling his motion to reopen his Rule 24.035 post-conviction proceedings from 1999. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.085(k). An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s judgment denying the movant’s motion to reopen his Rule 24.035 proceedings for post-conviction relief. Rule 84.16(b)(2).